IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SHANE J. CLAPPER                            :   No. 121 WAL 2022
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
COMMONWEALTH OF PENNSYLVANIA                :
(WORKERS' COMPENSATION APPEAL               :
BOARD)                                      :
                                            :
                                            :
PETITION OF: SHANE J. CLAPPER               :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.